                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

JEAN KERKOVE                                                                           PLAINTIFF

VS.                                                 CIVIL ACTION NO. 4:18-CV-227-SA-JMV

NATIONAL RAILROAD PASSENGER
CORPORATION, CANADIAN NATIONAL
RAILWAY COMPANY, ILLINOIS CENTRAL
RAILROAD COMPANY, MACKER MONTGOMERY,
and ARNOLD TRANSPORTATION, LLC.                                                   DEFENDANTS

                              AGREED ORDER OF DISMISSAL

       The allegations of the Complaint filed herein by Plaintiff as they pertain to the Defendants,

John Sherman Asa Bennett and Lydia Bennett, together with the civil actions stated therein and

the demands made, or which might have been made for relief therein by the Plaintiff against the

Bennett Defendants, shall be, and the same hereby are, dismissed with full prejudice. The terms

and conditions of a confidential settlement agreement by and between the Plaintiff and the Bennett

Defendants have been satisfied and entry of the instant order has been requested.

       ACCORDINGLY, IT IS ORDERED that the Bennett Defendants be dismissed from this

action. This dismissal shall have no effect on Plaintiff’s claims against any other Defendants.

       This the 15th day of January, 2019.

                                             /s/ Sharion Aycock
                                             UNITED STATES DISTRICT JUDGE

Agreed to by:

/s/ John T. Lamar, III
Attorney for Plaintiff


/s/ Arnold U. Luciano
Attorney for Defendants, John Sherman Asa Bennett
and Lydia Bennett, his wife
